*439
ORDER

PER CURIAM:
AND NOW, this 21st day of July, 1999, we vacate the Order of the Commonwealth Court, and we direct the Commonwealth Court to require the filing of an appropriate bond by Kimberly Jean Titler, in an amount determined by the Commonwealth Court, pursuant to Pa.R.C.P. 1531, and, after Ms. Titler has filed a bond, to enter a Preliminary Injunction staying distribution of Decedent George Titter’s State Employees’ Retirement System death benefits and to provide for all such other relief as granted in its Order dated October 22, 1998. We relinquish jurisdiction.